By the
Porter, J.
—The effect of the deed to Ring and Richardson was to invest them with title tq an undivided half of the premises. By accepting the grant they became liable for the agreed price; and the validity of the transfer was not affected by the non-payment at the time of the purchase money. Bamum v. Childs, 1 Sandf. 58; Meriam v. Harsen, 2 Bari. Gh. 232. The subsequent conveyance of the premises by the grantor to his father, was a fraud upon the rights of the previous grantees. Through their neglect to put on record the evidence of their title, and the superior vigilance of the defendant Steele, the deed of the latter would have acquired priority, if he had bought without notice of the antecedent grant. 1 B. S. 756, § 1. He paid a valuable consideration ; but as he did so with knowledge of the previous conveyance, he was not a purchaser in good faith, and cannot claim the protection of the recording act. The defendant Smith occupies no better position. He is chargeable with constructive notice of the deed under which the plaintiffs claim, as it was recorded before he made his purchase. Van Rensselaer v. Clark, 17 Wend. 25; Jackson v. Post, 15 Id. 588.
It is unnecessary to consider the question whether a mere recital by one who has previously parted with his title, that he has received value from a subsequent purchaser, is evidence of that fact as against the previous grantee-; for in this case the proof is clear that Steele was a purchaser for value, but with full notice of the plaintiffs’ rights,
The record discloses no error prejudicial to the defendants, and the judgment should be affirmed, with costs.
All the judges concurred, except Bockes, J., absent.
Judgment affirmed, with costs.